BURNETT, J. —
1. The foundation of any judgment or decree is in the pleadings and other papers giving jurisdiction to the court rendering the decision and in equity cases on appeal these must be accompanied by the testimony taken in the'court of original jurisdiction. Without knowledge of the fundamentals, we are unable to determine the validity of the superstructure embodied in the decree. In the drainage district law it is provided that an appeal may be taken from the decision of the County Court to the Circuit Court in the same manner as appeals are taken in equity cases, as by law provided. After reference to appeals from judgments it is said in Section 556, L. O. L.:
*42“And upon an appeal from a decree given in any court the suit shall be tried anew upon the transcript and evidence accompanying it.”
There is nothing in the record before us showing the original petition or the notice serving the office of process, nor any testimony whatever upon the issues involved. It is impossible from these data to give any intelligent attention to the plaint of the appellant. The appeal must therefore be dismissed.
Appeal Dismissed.